Title: To George Washington from Major General William Phillips, 6 October 1779
From: Phillips, William
To: Washington, George


        
          Sir
          Chatham [N.J.] October 6th 1779
        
        I shall answer the letter you have, Sir, been pleased to send me by Major Skinner from Easton for which place I am going to set out.
        I writ to you, Sir, from Elizabeth Town in consequence of the detention of Major General de Riedesel and myself, but to that letter I have not received any answer.
        I will not wound General Washington’s feelings with a description of my sentiments of the unkind treatment of the American Congress, they are such as I believe every Man of sense and honor must approve.
        I am greatly obliged for much politeness shewn me by Major Skinner. I have the honor to be, Sir, with due respect Your Excellency’s most Obedient and most humble Servant
        
          W. Phillips
        
      